People v Liggins (2021 NY Slip Op 05261)





People v Liggins


2021 NY Slip Op 05261


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (926/20) KA 18-00530.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vADRIAN LIGGINS, ALSO KNOWN AS "AGE", DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.